DETAILED ACTION
Claim Objections
Claim 1 objected to because of the following informalities:  “the paper supply control unit,” “the total number of sheets k of recording mediums” lack antecedent basis.  Further, “recording mediums” is grammatically incorrect. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites both a recording medium supply control unit and a paper supply control unit. While it seems the units are intended to be directed to the same components, that there are two different names for such a supply control unit is indefinite Further, the claim recites “the total number of sheets k” several times where k can refer to any number of integers. Thus, by virtue of the fact that each k value different, there cannot be only one recited “total number of sheets k” because there will be more than one total number of sheets. Correction is required.  
Because claims 2, 10 and 11 depend from claim 1, they are also rejected. 

Claim limitations directed to detection, control and supply “units” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The same applies to all dependent claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Izumikawa (8,511,783) in view of     .

 	Regarding claim 1, Izumikawa teaches an inkjet recording device comprising: 
a recording head (fig. 4, item 501) having plural nozzles (fig. 4, items 21), each of which ejects ink; 
an endless conveyance belt (figs. 1, 4, item 8) that conveys a recording medium (figs. 1, 4, item 502) to a position facing the recording head (see fig. 3) and has plural openings (fig. 4, items 32), through each of which the ink passes when the recording head performs flushing to eject the ink at different timing from timing that contributes to image formation on the recording medium (col. 6, lines 46-63); 
a recording medium supply unit (fig. 3, item 1) that supplies the recording medium to the conveyance belt; 
an opening position detection unit (fig. 4, item 16) that detects positions of the openings in the conveyance belt (cols. 6-7, lines 64-7); 
a flushing control unit that causes the recording head to perform the flushing on the basis of position detection of the openings by the opening position detection unit; and 
a recording medium supply control unit (fig. 2, item 319) that controls the recording medium supply unit in any of plural control modes (col. 6, lines 2-13), wherein the plural control modes include: 
a first control mode in which the recording medium supply unit is controlled independently from the position detection of the openings by the opening position detection unit (see fig. 1B); and 
a second control mode in which the recording medium supply unit is controlled on the basis of the position detection of the openings by the opening position detection unit (see fig. 1C).
Izumikawa does not teach wherein the paper supply control unit determines whether the total number of sheets k of the recording mediums to be subjected to the image formation is smaller than a predetermined number n, the total number of sheets k being an integer that is equal to or larger than 1 and the predetermined number n being an integer that is equal to or larger than 2, to select one of the first control mode and the second control mode according to a determination result, the recording medium supply control unit selecting the first control mode to supply the total number of sheets k of the recording mediums to the conveyance belt in a case where the paper supply control unit determined that the total number of sheets k is equal to or smaller than the predetermined number n, and selecting the second control mode to supply the total number of sheets k of the recording mediums to the conveyance belt in a case where the paper supply control unit determines that the total number of sheets exceeds the predetermined number n. 
Nakashima teaches flushing a printhead only when a predetermined number of sheets has been printed and not flushing the printhead when a number of sheets less than the predetermined number has been printed (Nakashima, [0207]). It would have been obvious to one of ordinary skill in the art at the time of invention to use a sheet count to determine whether a flushing was required, as disclosed by Nakashima, in the device disclosed by Izumikawa because doing so would allow for precise timing of ink flushings thereby reducing ink waste by flushing any more frequently than necessary.
Applying the sheet counting technique of Nakashima to the device of Izumikawa, the resultant device, with Izumikawa’s first and second printing modes shown in Izumikawa, figs. 1B, 1C, would necessarily operate in the same manner as the claimed invention. That is, because Izumikawa’s head can only flush when flushing region 30 is exposed as in figure 1C, the resultant device would select mode 1C when it was determined that a number of sheets in a next print job exceeded a predetermined number of sheets. That is, because flushing would be required during execution of a print job with a high number of sheets, the system would make sure to leave the flushing area 30 exposed to allow for such flushing. On the other hand, when it was determined that a lower number of sheets not exceeding the threshold would need to be printed, the system would select mode 1B, thereby allowing the flushing area 30 to be partially or completely covered by a sheet because no flushing would be required during the print job itself. 
 	Regarding claim 2, Izumikawa in view of Nakashima teaches the inkjet recording device according to claim 1, 
wherein in the second control mode, the recording medium supply control unit controls the recording medium supply unit to supply the recording medium to the conveyance belt such that, on the conveyance belt, the recording medium is placed at a position that is shifted in a conveyance direction from a particular opening detected from among the openings by the opening position detection unit (see fig. 1C, note that the sheet is shifted from all holes in hole section 30), and 
a distance between the recording mediums, which are continuously supplied from the recording medium supply unit to the  conveyance belt in the first control mode, is shorter than a distance between the recording mediums, which are continuously supplied from the recording medium supply unit to the conveyance belt in the second control mode (compare figs. 1B, 1C, note distances d and d’ corresponding to first control mode and second control mode, respectively).
 	Regarding claim 10, Izumikawa in view of Nakashima teaches the inkjet recording device according to claim 1 further comprising: 
a drive roller (fig. 3, item 6) that drives the conveyance belt; and 
a maintenance control unit that causes the recording head to perform purging that forcibly pushes the ink out of each of the nozzles prior to driving of the conveyance belt by the drive roller (col. 5, lines 54-60, Note that the driving of the drive roller in any given instance and any given instance of idle discharging ink from the nozzles can meet the limitation. In other words, driving the drive roller and performing idle discharge are both actions that take place multitudes of times, and thus any idle discharge that is performed before any given driving of the driving roller meets the limitation).

Regarding claim 11, Izumikawa in view of Nakashima teaches the inkjet recording device according to claim 1 wherein the predetermined number n is a number of sheets that is allowed when the image formation is performed on the recording medium without the flushing by the recording head (Nakashima, [0207], see claim 1 rejection).


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853